



Exhibit 10.5
FIRST AMENDMENT TO
HIGHLANDS REIT, INC.
2016 INCENTIVE AWARD PLAN


THIS FIRST AMENDMENT TO HIGHLANDS REIT, INC. 2016 INCENTIVE AWARD PLAN (this
“First Amendment”), dated as of May 9, 2016, is made and adopted by the Board of
Directors (the “Board”) of Highlands REIT, Inc., a Maryland corporation (the
“Company”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Highlands REIT, Inc. 2016 Incentive Award
Plan (the “Plan”);


WHEREAS, pursuant to Section 11.1(a) of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
The second and third sentences of Section 9.2 of the Plan are hereby amended and
restated in their entirety as follows:



“The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement or in satisfaction of such additional withholding
obligations as a Participant may have elected allow a Participant to satisfy
such obligations by any payment means described in Section 9.1 hereof, including
without limitation, by allowing such Participant to elect to have the Company or
an Affiliate withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
such Participant’s applicable jurisdictions for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.

[Signature Page Follows]
    






CH\2306672.1

--------------------------------------------------------------------------------





I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Highlands REIT, Inc. on May 9, 2016.




Executed on this 9th day of May, 2016.




/s/ Richard Vance                
Richard Vance
President and Chief Executive Officer


2




CH\2306672.1